            Case 2:19-cv-00324-TOR                  ECF No. 33           filed 01/13/21      PageID.850 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                 JOSE RIERA, an individual,                          )
                             Plaintiff                               )
                                v.                                   )        Civil Action No.      2:19-CV-0324-TOR
                                                                     )
                                                                     )
         Prudential Insurance Company of America,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, all claims between the parties, including all claims against
               The Self Help Services Corporation Long Term Disability Plan and The Prudential Insurance Company of America,
               are dismissed with prejudice and without costs, expenses, or attorney fees to any party.

This action was (check one):

’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                 pursuant to the parties' stipulation (ECF No. 31).




Date:      January 13, 2021                                                  CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Bridgette Fortenberry
                                                                                           (By) Deputy Clerk

                                                                             Bridgette Fortenberry
